In a habeas corpus proceeding, the petitioner appeals from an order of the Supreme Court, Westchester County (West, J.), entered March 22, 1996, which dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
The petitioner’s assertions that his attorney acted without his consent when requesting an adjournment of his final parole revocation hearing are without merit (see, People ex rel. Bush v Stenzel, 195 AD2d 495). Miller, J. P., Copertino, Pizzuto and Santucci, JJ., concur.